DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As to claim 10: The claim recites only that a force pulse is generated by a force pulse sensor that is coupled with a fluid slow system and that determinations are then made. This judicial exception is not integrated into a practical application because the recited determinations in lines 4-6 of the claim do not require any specific structures or functions to be carried out and accordingly could be carried out by mental processes of a user/person/operator. In other words, because “determining the fluid flow system’s transient response to the force pulse” and “ determining an operating condition of the fluid flow system based upon the transient response” could encompass a subjective analysis or observation by such a user/person/operator, judicial exception is not considered to be integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only recited structures, i.e. the force pulse sensor and the fluid flow system, are recited broadly and generically and do not require any further structural or functional limitations that can be construed as significantly more, i.e. the force pulse sensor is recited as having a force pulse generator but there is no specific limitation linked to the determinations recited in lines 4-6 nor if there any specific limitation pertaining to the fluid flow system that could be linked to said determinations because the fluid flow system is recited only as a generic fluid flow system.
The examiner recommends amending the claim to more fully explain what constitutes “determining” such that this function could not be simply carried out as a mental process by a user/person/operator and/or amending the claim such that the force pulse sensor and/or fluid flow system and determinations recited in lines 4-6 are integrated into said determinations by more specific limitations so as to obviate the instant rejection under 35 U.S.C. 101.

As to claims 11-18: Each of said claims depend ultimately from claim 10 and accordingly each is rejected under 35 U.S.C. 101 for reasons similar to parent claim 10 for the reasons noted above and not repeated herein for brevity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha et al. US PG-PUB 2018/0120269 A1 (hereafter Sinha), prior art of record as indicated on the IDS filed 9 May 2022.
As to claim 1: Sinha discloses a sensor device for use with fluid flow systems (fig. 1 and see ¶ 35), the sensor device comprising:
a force pulse generator (12; fig. 1 and see ¶ 35) coupled with a fluid flow system (fig. 1 regarding the force pulse generator 12 that is coupled to the fluid flow system that includes the pipe 18 with a fluid therein as noted in ¶ 36) and configured to emit a force pulse (¶ 35 regarding the mechanical resonances induced in the pipe by the transducer 12);
a force pulse sensor (14; fig. 1 and see ¶ 35) coupled with the fluid flow system (fig. 1), wherein the force pulse sensor is configured to:
receive the force pulse emitted by the force pulse generator (¶ 35 regarding the transducer 14 receiving the mechanical resonances of the transmitter transducer 12);
determine the fluid flow system’s transient response to the force pulse (fig. 12 and see ¶ 70 which notes that the received signals are plotted as depicted); and
determine an operating condition of the fluid flow system based upon the transient response (fig. 13 and see ¶ 72 which notes that the gas volume fraction is determined for the fluid flow system and this is considered to be indicative of an operating condition of the fluid flow system because it provides information about the composition of the flow moving in the fluid flow system).

As to claim 3: Sinha discloses the sensor device according to claim 1, wherein the force pulse sensor (14; fig. 1 and see ¶ 35) is further configured to determine an amplitude and rate of decay of the transient response (fig. 12 and see ¶ 70 regarding the amplitude and rate of decay of the transient response that is measured and plotted as depicted).

As to claim 4: Sinha discloses the sensor device according to claim 1, wherein the force pulse generator (12; fig. 1 and see ¶ 35) is spaced apart from the force pulse sensor (14; fig. 1 and see ¶ 35) to collectively define a gap configured to receive a fluid flow conduit of the fluid flow system therebetween (fig. 1 - the force pulse generator 12 and force pulse sensor are separated by a gap in which the pipe 18 that carries the flow is disposed).

As to claim 5: Sinha discloses the sensor device according to claim 4, wherein the operating condition determined by the force pulse sensor is indicative of a presence of an air bubble within the fluid flow system (¶ 60).

As to claim 10: Sinha discloses a method comprising:
receiving, by a force pulse sensor (14; fig. 1 and see ¶ 35) coupled with a fluid flow system (fig. 1), a force pulse emitted by a force pulse generator (12; fig. 1 and see ¶ 35) coupled with the fluid flow system (fig. 1);
determining the fluid flow system’s transient response to the force pulse (fig. 12 and see ¶ 70 which notes that the received signals are plotted as depicted); and
determining an operating condition of the fluid flow system based upon the transient response (fig. 13 and see ¶ 72 which notes that the gas volume fraction is determined for the fluid flow system and this is considered to be indicative of an operating condition of the fluid flow system because it provides information about the composition of the flow moving in the fluid flow system).

As to claim 12: Sinha discloses the sensor device according to claim 10, wherein determining the transient response (fig. 12 and see ¶ 70 regarding the amplitude and rate of decay of the transient response that is measured and plotted as depicted) further comprises determining an amplitude and rate of decay of the transient response (fig. 12 and see ¶ 70 regarding the amplitude and rate of decay of the transient response that is measured and plotted as depicted).

As to claim 13: Sinha discloses the method according to claim 10, wherein the force pulse generator (12; fig. 1 and see ¶ 35) is spaced apart from the force pulse sensor (14; fig. 1 and see ¶ 35) to collectively define a gap configured to receive a fluid flow conduit of the fluid flow system therebetween (fig. 1 - the force pulse generator 12 and force pulse sensor are separated by a gap in which the pipe 18 that carries the flow is disposed).

As to claim 14: Sinha discloses the method according to claim 13, wherein the operating condition is indicative of a presence of an air bubble within the fluid flow system (¶ 60).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. US PG-PUB 2018/0120269 A1 (hereafter Sinha), prior art of record as indicated on the IDS filed 9 May 2022 in view of Algawi et al. US PG-PUB 2021/0030465 A1 (hereafter Algawi).
As to claim 2: Sinha teaches all of the limitations of the claimed invention as described above regarding claim 1, including a force pulse sensor (14; fig. 1 and see ¶ 35), but does not explicitly teach:
wherein the force pulse sensor is further configured to generate an alert signal comprising the operating condition.
Algawi teaches an alert signal comprising the operating condition of a flow (¶ 31 the alarm is disclosed as being activated when a bubble is detected and is considered to be an operating condition of a flow).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha such that the force pulse sensor therein is configured to generate an alert signal comprising the operating condition of the fluid flow because certain operating conditions of the fluid flow can cause harm such as suggested in Algawi ¶ 32.

As to claim 11: Sinha teaches all of the limitations of the claimed invention as described above regarding claim 10, but does not explicitly teach:
comprising generating an alert signal comprising the operating condition.
Algawi teaches comprising generating an alert signal comprising the operating condition (¶ 31 the alarm is disclosed as being activated when a bubble is detected and is considered to be an operating condition of a flow).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha such that an alert signal comprising the operating condition of the fluid flow is generated because certain operating conditions of the fluid flow can cause harm such as suggested in Algawi ¶ 32.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. US PG-PUB 2018/0120269 A1 (hereafter Sinha), prior art of record as indicated on the IDS filed 9 May 2022 in view of Boe et al. US PG-PUB 2020/0232948 A1 (hereafter Boe).
As to claim 6: Sinha discloses the sensor device according to claim 5, wherein the force pulse sensor, in determining the operating condition of the fluid flow system indicative of a presence of an air bubble within the fluid flow system, is configured to:
determine a first transient response of the fluid flow system to a first force pulse emitted by the force pulse generator (¶ 71);
determine a second transient response of the fluid flow system to a second force pulse emitted by the force pulse generator (¶ 73 notes that each of the data points depicted in fig. 13 are represented by 64 separate pulses and therefore includes first and second transient responses).

Sinha does not explicitly teach:
determining a difference between the first transient response and the second transient response;
comparing the difference with one or more air presence thresholds; and
determining the presence of the air bubble within the fluid flow system in an instance in which the difference satisfies the one or more air presence thresholds.

Boe teaches determining a difference between a first transient response and a second transient response (¶ 23 regarding the difference compared for each of signals 27 and 29);
comparing the difference with one or more air presence thresholds (¶ 23 regarding the predefined reference value); and
determining the presence of an air bubble within the fluid flow system in an instance in which the difference satisfies the one or more air presence thresholds (¶ 24 regarding when a reference value exceeds a predefined threshold value and the presence of bubbles is concluded).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha to include determining a difference between the first transient response and the second transient response; comparing the difference with one or more air presence thresholds; and determining the presence of the air bubble within the fluid flow system in an instance in which the difference satisfies the one or more air presence thresholds because presence of bubbles can be detrimental to a fluid such as suggested in Boe ¶ 3 and thus it would be advantageous to determine whether bubbles are present in the fluid flow.

As to claim 15: Sinha discloses the sensor device according to claim 14, wherein determining the operating condition of the fluid flow system indicative of a presence of an air bubble within the fluid flow system further comprises:
determining a first transient response of the fluid flow system to a first force pulse emitted by the force pulse generator (¶ 71);
determining a second transient response of the fluid flow system to a second force pulse emitted by the force pulse generator (¶ 73 notes that each of the data points depicted in fig. 13 are represented by 64 separate pulses and therefore includes first and second transient responses).

Sinha does not explicitly teach:
determining a difference between the first transient response and the second transient response;
comparing the difference with one or more air presence thresholds; and
determining the presence of the air bubble within the fluid flow system in an instance in which the difference satisfies the one or more air presence thresholds.

Boe teaches determining a difference between a first transient response and a second transient response (¶ 23 regarding the difference compared for each of signals 27 and 29);
comparing the difference with one or more air presence thresholds (¶ 23 regarding the predefined reference value); and
determining the presence of an air bubble within the fluid flow system in an instance in which the difference satisfies the one or more air presence thresholds (¶ 24 regarding when a reference value exceeds a predefined threshold value and the presence of bubbles is concluded).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha to include determining a difference between the first transient response and the second transient response; comparing the difference with one or more air presence thresholds; and determining the presence of the air bubble within the fluid flow system in an instance in which the difference satisfies the one or more air presence thresholds because presence of bubbles can be detrimental to a fluid such as suggested in Boe ¶ 3 and thus it would be advantageous to determine whether bubbles are present in the fluid flow.

Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. US PG-PUB 2018/0120269 A1 (hereafter Sinha), prior art of record as indicated on the IDS filed 9 May 2022 in view of Raykhman et al. US PG-PUB 2012/0222471 A1 (hereafter Raykhman), prior art of record as indicated on the IDS filed 9 May 2022.
As to claim 7: Sinha teaches all of the limitations of the claimed invention as described above regarding claim 1, including a force pulse generator (12; fig. 1 and see ¶ 35) that is coupled to an exterior surface of a fluid flow conduit (18; fig. 1) of the fluid flow system (fig. 1), and a force pulse sensor (14; fig. 1 and see ¶ 35).
Sinha does not explicitly teach that the force pulse sensor is coupled to an interior surface of the fluid flow conduit.
Raykhman teaches a force pulse sensor (2; fig. 12) being coupled to an interior surface of a fluid flow conduit (¶ 145).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha such that the force pulse sensor is coupled to an interior surface of the fluid flow conduit because such an arrangement of a force pulse sensor is an art recognized means of achieving the useful and predictable result of determining fluid composition parameters by coupling the force pulse sensor to an interior surface of the fluid flow conduit.

As to claim 8: Sinha as modified by Raykhman teaches the sensor device according to claim 7, wherein the operating condition determined by the force pulse sensor (2 of Raykhman) is indicative of a composition of a fluid within the fluid flow system (see ¶ 145 of Raykhman which notes that operating conditions of the fluid within the conduit are indicative of a composition of a fluid within the fluid flow system such as the viscosity and/or density of the flow material).

As to claim 16: Sinha teaches all of the limitations of the claimed invention as described above regarding claim 10, including a force pulse generator (12; fig. 1 and see ¶ 35) that is coupled to an exterior surface of a fluid flow conduit (18; fig. 1) of the fluid flow system (fig. 1), and a force pulse sensor (14; fig. 1 and see ¶ 35).
Sinha does not explicitly teach that the force pulse sensor is coupled to an interior surface of the fluid flow conduit.
Raykhman teaches a force pulse sensor (2; fig. 12) being coupled to an interior surface of a fluid flow conduit (¶ 145).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha such that the force pulse sensor is coupled to an interior surface of the fluid flow conduit because such an arrangement of a force pulse sensor is an art recognized means of achieving the useful and predictable result of determining fluid composition parameters by coupling the force pulse sensor to an interior surface of the fluid flow conduit.

As to claim 17: Sinha as modified by Raykhman teaches the sensor device according to claim 16, wherein the operating condition determined by the force pulse sensor (2 of Raykhman) is indicative of a composition of a fluid within the fluid flow system (see ¶ 145 of Raykhman which notes that operating conditions of the fluid within the conduit are indicative of a composition of a fluid within the fluid flow system such as the viscosity and/or density of the flow material).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. US PG-PUB 2018/0120269 A1 (hereafter Sinha), prior art of record as indicated on the IDS filed 9 May 2022 in view of Raykhman et al. US PG-PUB 2012/0222471 A1 (hereafter Raykhman), prior art of record as indicated on the IDS filed 9 May 2022 as applied above, and further in view of Boe et al. US PG-PUB 2020/0232948 A1 (hereafter Boe).
As to claim 9: Sinha as modified by Raykhman teaches all of the limitations of the claimed invention as described above regarding claim 8, including a force pulse sensor (14 of Sinha), in determining the operating condition of the fluid flow system indicative of a composition of a fluid within the fluid flow system (see ¶ 145 of Raykhman which notes that operating conditions of the fluid within the conduit are indicative of a composition of a fluid within the fluid flow system such as the viscosity and/or density of the flow material).
Sinha as modified by Raykhman does not explicitly teach the force pulse sensor is configured to:
compare the fluid flow system’s transient response to the force pulse with one or more fluid composition threshold; and
determine the composition of the fluid within the fluid flow system as a defined composition in an instance in which the transient response satisfies a fluid composition threshold associated with the defined composition.
Boe teaches comparing a fluid flow system’s transient response to a force pulse with one or more fluid composition threshold (¶ 23 - a transient response pulse is compared with a predefined reference value);
and determining the composition of the fluid within the fluid flow system as a defined composition in an instance in which the transient response satisfies a fluid composition threshold associated with the defined composition (¶ 23 - the composition of the fluid within the fluid flow system is configured to be determined when a threshold is reached because the presence of a bubble is considered to be a parameter that is indicative of a fluid composition).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Sinha as modified by Raykhman such that the force pulse sensor of Sinha is configured to compare the fluid flow system’s transient response to the force pulse with one or more fluid composition threshold; and determine the composition of the fluid within the fluid flow system as a defined composition in an instance in which the transient response satisfies a fluid composition threshold associated with the defined composition because presence of bubbles can be detrimental to a fluid such as suggested in Boe ¶ 3 and thus it would be advantageous to determine whether bubbles are present in the fluid flow.

As to claim 18: Sinha as modified by Raykhman teaches all of the limitations of the claimed invention as described above regarding claim 17, wherein determining the operating condition of the fluid flow system indicative of a composition of a fluid within the fluid flow system (see ¶ 145 of Raykhman which notes that operating conditions of the fluid within the conduit are indicative of a composition of a fluid within the fluid flow system such as the viscosity and/or density of the flow material).
Sinha as modified by Raykhman does not explicitly teach the force pulse sensor is configured to:
compare the fluid flow system’s transient response to the force pulse with one or more fluid composition threshold; and
determine the composition of the fluid within the fluid flow system as a defined composition in an instance in which the transient response satisfies a fluid composition threshold associated with the defined composition.
Boe teaches comparing a fluid flow system’s transient response to a force pulse with one or more fluid composition threshold (¶ 23 - a transient response pulse is compared with a predefined reference value);
and determining the composition of the fluid within the fluid flow system as a defined composition in an instance in which the transient response satisfies a fluid composition threshold associated with the defined composition (¶ 23 - the composition of the fluid within the fluid flow system is configured to be determined when a threshold is reached because the presence of a bubble is considered to be a parameter that is indicative of a fluid composition).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Sinha as modified by Raykhman such that the force pulse sensor of Sinha is configured to compare the fluid flow system’s transient response to the force pulse with one or more fluid composition threshold; and determine the composition of the fluid within the fluid flow system as a defined composition in an instance in which the transient response satisfies a fluid composition threshold associated with the defined composition because presence of bubbles can be detrimental to a fluid such as suggested in Boe ¶ 3 and thus it would be advantageous to determine whether bubbles are present in the fluid flow.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. US PG-PUB 2018/0120269 A1 (hereafter Sinha), prior art of record as indicated on the IDS filed 9 May 2022 in view of Raykhman et al. US PG-PUB 2012/0222471 A1 (hereafter Raykhman), prior art of record as indicated on the IDS filed 9 May 2022 and Algawi et al. US PG-PUB 2021/0030465 A1 (hereafter Algawi).
As to claim 19: Sinha discloses an apparatus (fig. 1), that:
receives, by a force pulse sensor (14; fig. 1 and see ¶ 35) coupled with a fluid flow system (fig. 1 regarding the force pulse generator 12 that is coupled to the fluid flow system that includes the pipe 18 with a fluid therein as noted in ¶ 36), a force pulse emitted by a force pulse generator (12; fig. 1 and see ¶ 35) coupled with the fluid flow system;
determine the fluid flow system’s transient response to the force pulse (fig. 12 and see ¶ 70 which notes that the received signals are plotted as depicted); and
determine an operating condition of the fluid flow system based upon the transient response (fig. 13 and see ¶ 72 which notes that the gas volume fraction is determined for the fluid flow system and this is considered to be indicative of an operating condition of the fluid flow system because it provides information about the composition of the flow moving in the fluid flow system).
	Sinha does not explicitly teach a non-transitory computer-readable storage medium for using the apparatus, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to carry out its functions.
	Raykhman teaches a non-transitory computer-readable storage medium for using an apparatus, the non-transitory computer-readable storage medium storing instructions that, when executed, cause the apparatus to carry out its functions (¶ 151 regarding the non-transitory data storage medium which has instructions stored therein and may be executed by a processor 310 in order to carry out functions of an apparatus that utilizes measured pulses as noted in ¶ 141).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha to utilize a non-transitory computer-readable storage medium for using the apparatus thereof, the non-transitory computer-readable storage medium storing instructions, that when executed, cause the apparatus to carry out the functions of the apparatus of Sinha because such a design is an art recognized means of achieving the useful and predictable result of automatically carrying out the functions of an apparatus in the field of determining physical properties of a material housed within a vessel such as suggested in Raykhman ¶ 70 and ¶ 151.
	Sinha as modified by Raykhman does not explicitly teach:
	generating an alert signal comprising the operating condition.
Algawi teaches comprising generating an alert signal comprising the operating condition (¶ 31 the alarm is disclosed as being activated when a bubble is detected and is considered to be an operating condition of a flow).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Sinha as modified by Raykhman such that an alert signal comprising the operating condition of the fluid flow is generated because certain operating conditions of the fluid flow can cause harm such as suggested in Algawi ¶ 32. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. US PG-PUB 2018/0120269 A1 (hereafter Sinha), prior art of record as indicated on the IDS filed 9 May 2022 in view of Raykhman et al. US PG-PUB 2012/0222471 A1 (hereafter Raykhman), prior art of record as indicated on the IDS filed 9 May 2022 and Algawi et al. US PG-PUB 2021/0030465 A1 (hereafter Algawi) as applied to claim 19 above, and further in view of Boe et al. US PG-PUB 2020/0232948 A1 (hereafter Boe).
As to claim 20: Sinha as modified by Raykhman and Algawi teaches all of the limitations of the claimed invention as described above regarding claim 19, including a force pulse generator (12 of Sinha; fig. 1 and see ¶ 35), a non-transitory computer-readable storage medium stores instructions that, when executed, cause the apparatus to perform functions thereof (Raykhman ¶ 151), and determining a first transient response of the fluid flow system to a first force pulse emitted by the force pulse generator (¶ 71 of Sinha) and determining a second transient response of the fluid flow system to a second force pulse emitted by the force pulse generator (¶ 73 of Sinha notes that each of the data points depicted in fig. 13 are represented by 64 separate pulses and therefore includes first and second transient responses), but does not explicitly teach:
determining a difference between the first transient response and the second transient response;
comparing the difference with one or more air presence thresholds; and
determining the presence of the air bubble within the fluid flow system as the operating condition in an instance in which the difference satisfies the one or more air presence thresholds.
Boe teaches determining a difference between a first transient response and a second transient response (¶ 23 regarding the difference compared for each of signals 27 and 29);
comparing the difference with one or more air presence thresholds (¶ 23 regarding the predefined reference value); and
determining the presence of an air bubble within the fluid flow system in an instance in which the difference satisfies the one or more air presence thresholds (¶ 24 regarding when a reference value exceeds a predefined threshold value and the presence of bubbles is concluded).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sinha to include determining a difference between the first transient response and the second transient response; comparing the difference with one or more air presence thresholds; and determining the presence of the air bubble within the fluid flow system in an instance in which the difference satisfies the one or more air presence thresholds because presence of bubbles can be detrimental to a fluid such as suggested in Boe ¶ 3 and thus it would be advantageous to determine whether bubbles are present in the fluid flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856